Exhibit 10.09

2007 DISTRIBUTION ELECTION FORM

VALERO ENERGY CORPORATION

DEFERRED COMPENSATION PLAN

 

Payment Election

   DEFAULT PAYMENT IF NO ELECTION IS MADE:

Upon Retirement

   Fifteen annual installments commencing at date of retirement

I elect that upon retirement, value of my Plan account related to deferrals made
for the 2007 Plan Year will be paid at the time and in the manner elected below:

Payment Commencement (choose one):

 

  ¨ As soon as administratively possible following retirement (default if no
election is made)

 

  ¨ January 1 after the year of retirement

AND

Form of Distribution (choose one):

 

  ¨ Lump sum payment

 

  ¨ Five annual installments

 

  ¨ Ten annual installments

 

  ¨ Fifteen annual installments (default payment if no election is made)

 

Payment Election

   DEFAULT PAYMENT IF NO ELECTION IS MADE:

Upon Other Separation

   Immediate lump sum payable upon separation

I elect that upon my separation from employment for a reason other than
retirement, the value of my Plan account related to deferrals made for the 2007
Plan Year will be paid at the time and in the manner elected below:

Payment Commencement (choose one):

 

  ¨ As soon as administratively possible following separation (default if no
election is made)

 

  ¨ January 1 after the year of separation

AND

Form of Distribution (choose one):

 

  ¨ Lump sum (default payment if no election is made)

 

  ¨ Five annual installments



--------------------------------------------------------------------------------

Distribution on Specified Date

In accordance with Section 6.5 of the Plan, I hereby elect to receive in one
lump sum payment my Account derived from deferrals made during the 2007 Plan
Year on the date or dates specified below, or the balance of the Account, if
less. Any amounts distributed pursuant to this election shall immediately reduce
my Account accordingly.

 

Specified Date

  

Amount of Elective Deferral or

Total Amount of the Account (Whichever is Less)

 

  

 

 

  

 

 

  

 

NOTE: In order to be effective, this form must be completed, signed and returned
to Financial Benefits (San Antonio/Mailstation E1N) on or before December 15,
2006. If your form is not timely submitted, your Plan deferral will be subject
to the default distributions noted above.

The Company has taken measures to design the Plan in a manner that conforms to
current tax law. However, it is possible that new legislation could affect your
distribution elections, including delaying your distributions, in order to
comply with legal requirements. Distribution elections submitted pursuant to the
Plan will be governed by the terms and conditions of the Plan and governing law,
and your elections will be subject to modifications made to the Plan in order to
conform to legal requirements.

ACKNOWLEDGED AND AGREED:

 

 

   

 

Participant’s Signature

    Date

 

   

 

Participant’s Name

    Participant’s Employee ID Number